J-S28009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF S.N.W.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: N.M., BIOLOGICAL                :
    MOTHER                                     :
                                               :
                                               :
                                               :
                                               :   No. 940 WDA 2016

                   Appeal from the Order Entered May 23, 2016
                 In the Court of Common Pleas of Warren County
                   Orphans’ Court at No(s): A.N. No. 2 of 2016


BEFORE:      OLSON, MOULTON, and STRASSBURGER*, JJ.

MEMORANDUM BY OLSON, J.:                                    FILED MAY 12, 2017

        N.M. (“Mother”) appeals from the decree dated and entered on May

23, 2016, granting the petition filed by the Warren County Children and

Youth Social Services Agency (“CYS” or the “Agency”), and involuntarily

terminating her parental rights to her female, special needs child, S.N.W.,

born in March of 2000 (“Child”), pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), and (b).1          Mother’s counsel, Attorney Nathaniel J.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Mother named K.M. as Child’s father. He is believed to be deceased, and
to have lived in North Carolina prior to his death. See N.T., 5/23/16, at 27,
42, 60-63, 82. In the same termination decree entered on May 23, 2016,
the trial court also terminated the parental rights of K.M./unnamed, putative
father.     On January 18, 2017, the counsel appointed to represent
K.M./unnamed, putative father, Attorney Michelle M. Alaskey, filed with this
Court a motion to withdraw as counsel. She asserted that K.M. is either
deceased or was a fictitious name, and that a diligent search by both
(Footnote Continued Next Page)
J-S28009-17



Schmidt, (“Counsel”), filed with this Court a petition for leave to withdraw as

counsel and a brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967).     We affirm, and grant Counsel’s petition to withdraw and

supplemental petition to withdraw, as well as the motion to withdraw as

counsel filed by the counsel appointed to represent K.M./unnamed, putative

father.

      On March 22, 2016, CYS filed the petition seeking to involuntarily

terminate the parental rights of Mother and K.M./unnamed, putative father.

The trial court held an evidentiary hearing on May 23, 2016. Neither Mother

nor K.M./unnamed, putative father appeared.        The counsel appointed to

represent Mother, and the counsel appointed to represent K.M./unnamed

putative father were present, and represented their clients’ interests.

Mother’s counsel stated that Mother was living in Kulpmont, North Carolina,

where she had previously resided. N.T., 5/23/16, at 4.

      CYS first presented the testimony of Child’s foster mother, B.S.,

(“Foster Mother”). Id. at 5. Foster Mother testified that Child came to live

with her and her husband, W.S. (collectively, “Foster Parents”), and their

two children on April 11, 2015. Id. at 5-6. Foster Mother also testified that,

when Child came to live with them, Child had a developmental age of 18
                       _______________________
(Footnote Continued)

Attorney Alaskey and CYS did not produce any individual for Attorney
Alaskey to represent in the termination proceedings. We, hereby, grant
Attorney Alaskey’s motion to withdraw as counsel.




                                            -2-
J-S28009-17



months, and, at the hearing, Child had a developmental age of 24 months.

Id. at 6-7. Moreover, Foster Mother testified that Child had grown in height,

weight, and size since she had come to live with the Foster Parents. Id. at

10-12. Child has to wear a diaper and to be bathed, and can only speak ten

words that do not communicate her medical condition to Foster Mother. Id.

at 14. Child calls Foster Mother “Mom” approximately twice a week. Id. at

35. Foster Parents are not a pre-adoptive resource for Child. Id. at 37-38.

There is no time-frame for how long Child will reside with the Foster Parents

in foster care. Id. at 45-46.

      Next, CYS presented the testimony of its caseworker, Amanda Bindics,

who had been working with Child since September 8, 2015. Id. at 47. In

her testimony, Ms. Bindics explained that Child has cerebral palsy and

pyruvate dehydrogenase complex deficiency.      Id. at 48.   Ms. Bindics also

testified that Child has no family available with whom Child may reside in

long-term placement. Id. at 70. Moreover, Ms. Bindics testified that Mother

is not a placement option for Child. Id. She stated that Child would not be

affected if Mother’s parental rights were terminated, and that Child would be

unaware of such a termination. Id. Additionally, Ms. Bindics testified that

Foster Parents are providing for all of Child’s physical, emotional and

developmental needs. Id. at 71.

      Based on this testimony and CYS exhibits 1-21, which the trial court

admitted into evidence, the trial court made its findings of fact at the



                                    -3-
J-S28009-17


conclusion of the hearing on May 23, 2016, and entered its termination

decree on that same date.

       Mother timely filed a notice of appeal and concise statement pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b) on June 22, 2016. Counsel filed a petition

for leave to withdraw as counsel for Mother on December 28, 2016, an

Anders brief on December 27, 2016, and a supplemental petition for leave

to withdraw on January 19, 2017.

       In her Anders brief, Mother raises one issue challenging the

sufficiency of the evidence to support the termination of her parental rights

to Child.    See Anders Brief; Mother’s Concise Statement at 1.2         In its

opinion entered on June 24, 2016, the trial court adopted the reasons for the

termination decree thoroughly stated at the conclusion of the hearing on

May 23, 2016.

       Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw representation, he or she must do the following:

       (1) petition the court for leave to withdraw stating that after
       making a conscientious examination of the record . . ., counsel
       has determined the appeal would be frivolous;

____________________________________________


2
  In her concise statement that accompanied her notice of appeal, Mother
stated her issue somewhat differently from her Anders brief, but we find
that Mother adequately preserved her issue for our review. Cf. Krebs v.
United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa.
Super. 2006) (holding that an appellant waives issues that are not raised in
both his concise statement of errors complained of on appeal and the
Statement of Questions Involved in his brief on appeal).



                                           -4-
J-S28009-17


      (2) file a brief referring to anything that might arguably support
      the appeal, but which does not resemble a “no-merit” letter or
      amicus curiae brief; and

      (3) furnish a copy of the brief to [the client] and advise him of
      his right to retain new counsel, proceed pro se, or raise any
      additional points he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (citation omitted).

      In In re V.E., 611 A.2d 1267, 1274-1275 (Pa. Super. 1992), this

Court extended the Anders principles to appeals involving the termination of

parental rights.   “When considering an Anders brief, this Court may not

review the merits of the underlying issues until we address counsel’s request

to withdraw.” In re S.M.B., 856 A.2d at 1237.

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

      (1)   provide a summary of the procedural history and facts,
            with citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. “After an appellate court receives an Anders

brief and is satisfied that counsel has complied with the aforementioned


                                    -5-
J-S28009-17


requirements, the Court then must undertake an independent examination

of the record to determine whether the appeal is wholly frivolous.”                  In re

S.M.B., 856 A.2d at 1237.

         With respect to the third requirement of Anders, that counsel inform

the client of his or her rights in light of counsel’s withdrawal, this Court has

held that counsel must “attach to their petition to withdraw a copy of the

letter    sent   to   their    client    advising   him   or   her   of    their    rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

         Here, in his petition for leave to withdraw filed on December 28, 2016,

with this Court, counsel complied with each of the requirements of Anders.

Counsel     indicates   that    he      conscientiously   examined     the      record   and

determined that an appeal would be frivolous.              Further, counsel’s Anders

brief comports with the requirements set forth by the Supreme Court of

Pennsylvania in Santiago. Finally, attached to his supplemental petition for

leave to withdraw, filed on January 19, 2017, is a copy of his letter to

Mother, dated January 17, 2017. In compliance with Millisock, the letter

advised Mother of her right to proceed pro se or retain alternate counsel and

file additional claims, and stated counsel’s intention to seek permission to

withdraw.        Accordingly,     counsel     has   complied    with      the    procedural




                                             -6-
J-S28009-17


requirements for withdrawing from representation, and we will proceed with

our own independent review.3

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. In re: R.J.T., 9 A.3d 1179,
       1190 (Pa. 2010). If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa.
       2011) (plurality opinion)]. As has been often stated, an abuse of
       discretion does not result merely because the reviewing court
       might have reached a different conclusion.          Id.; see also
       Samuel Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51
       (Pa. 2011); Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
       Instead, a decision may be reversed for an abuse of discretion
       only upon demonstration of manifest unreasonableness,
       partiality, prejudice, bias, or ill-will. Id.

       As we discussed in R.J.T., there are clear reasons for applying
       an abuse of discretion standard of review in these cases. We
       observed that, unlike trial courts, appellate courts are not
____________________________________________


3
  In its Rule 1925(a) opinion, the trial court did not address Mother’s issue,
finding the concise statement too vague for review. This Court has stated,
however, “[o]nce counsel has satisfied the above requirements [for a motion
to withdraw and Anders brief], it is then this Court’s duty to conduct its own
review of the trial court’s proceedings and render an independent judgment
as to whether the appeal is, in fact, wholly frivolous.” Commonwealth v.
Goodwin, 928 A.2d 287, 291 (Pa. Super. 2007) (en banc) (quoting
Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super. 2004)). See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015)
(following Goodwin). Thus, we decline to find that the concise statement is
too vague for our review. After conducting an independent review, we also
find that this appeal is wholly frivolous.



                                           -7-
J-S28009-17


      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at
      1190.    Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion. In re Adoption of
      Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      In the Anders brief, Mother contends that the trial court abused its

discretion or erred as a matter of law in concluding that the evidence was

sufficient to support the involuntary termination of her parental rights under

section 2511(a)(1), (2), (5), and (b).     Mother suggests that CYS failed to

provide reasonable efforts to reunify her with Child.

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

                                     -8-
J-S28009-17


2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   The trial court terminated Mother’s parental rights under sections

2511(a)(1), (2), (5), and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency for a period of at least six months, the
           conditions which led to the removal or placement of the
           child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of
           time, the services or assistance reasonably available to
           the parent are not likely to remedy the conditions which
           led to the removal or placement of the child within a
           reasonable period of time and termination of the parental
           rights would best serve the needs and welfare of the
           child.

                                     ***

      (b) Other considerations.--The court in terminating the rights of
      a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The
      rights of a parent shall not be terminated solely on the basis of

                                      -9-
J-S28009-17


      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows.

      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988).

      Further, this Court has stated:

      the trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each
      case and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations

omitted).

      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;



                                    - 10 -
J-S28009-17


(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

     Regarding section 2511(a)(5), we have stated:

           we . . . review the record to determine whether [a
           child has] been removed from [the parent] for six
           months and whether [the parent] can remedy the
           conditions leading to the removal of [the child].
           See, In the Interest of Lilley, 719 A.2d 327, 334
           (Pa. Super. 1998) (the child has been removed from
           the parents by the court and the conditions which led
           to placement of the child continue to exist and have
           not been remedied within a reasonable time and
           termination of parental rights would best serve the
           needs and welfare of the child). We also note that in
           considering the importance of stability to a child’s
           welfare, the reasons why the child has been with the
           third party for so long must be taken into account.
           In Re: Adoption of Steven S., 612 A.2d 465, 471
           (Pa. Super. 1992), appeal denied, 625 A.2d 1194
           (Pa. 1993).

In re Adoption of T.B.B., 835 A.2d 387, 395 (Pa. Super. 2003).

     This Court has stated that the focus in terminating parental rights

under section 2511(a) is on the parent, but it is on the child pursuant to


                                   - 11 -
J-S28009-17


section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super 2008) (en banc). In reviewing the evidence in support of termination

under section 2511(b), our Supreme Court recently stated as follows.

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      At the conclusion of the termination hearing, the trial court stated the

following:

      THE COURT: All right.

      I’ll start with the putative father and/or [K.M.]. Obviously the
      father of [Child] has never been in the picture according to prior
      dependency orders. [Mother] indicated that the father was
      named [K.M.] and that he passed away shortly after [Child’s]
      birth. [Child] is 16 now and whether it was [K.M.] or anybody
      else, no father has played any part in her life. So clearly the
      [A]gency has met the grounds under 2511(a) (1) and (2), that
      there’s either an incapacity, abuse, neglect or refusal of the
      biological father to provide any care to perform any parental
      duties.

      As far as subsection (b) goes there’s no dad, no bond, no
      concerns for the Court other than that [Child’s] best interests
      will be met if the rights of any biological father are terminated.




                                    - 12 -
J-S28009-17


     With respect to [Mother], the [A]gency set forth in its petition
     three subsections under 2511. First, that the parent by conduct
     continuing for a period of at least six months immediately
     proceeding [sic] the filing of the petition either served a subtle
     purpose of relinquishing parental claim to a child or has refused
     or failed to perform parental duties, and in this case it’s both.

     The petition was filed on March 22nd so we go back to
     September 22nd of last year thereabouts. [Mother’s] supervised
     visits had already terminated two months earlier in July. At
     best, a chance encounter at Walmart after the six-month clock is
     ticking, a couple of phone calls towards the middle or end of
     March, kind of a last ditch effort by [Mother] to re-assert herself,
     ended up with the usual from her, talking a good game but
     never following through with it.

     The [A]gency frankly went over and above even attempting to
     schedule supervised visits so that a gift could be given, because
     by that time I’d ordered that the [A]gency didn’t have to make
     any continued reunification efforts. Once again, she didn’t follow
     through. Her reasons are incredible. As I’ve indicated in past
     orders, she has an excuse for just about everything where it
     came to stepping up to the plate for [Child].

     So in the six months immediately filing the petition she
     performed no parental duties and her actions clearly
     demonstrate a [settled] purpose of relinquishing her parental
     claim. She actually was in town for part of that and still couldn’t
     find the energy to schedule contact with [Child].

     Under subsection (2), the [A]gency’s burden is to show that the
     repeated and continued incapacity, abuse, neglect or refusal of
     the mother has caused [Child] to be without essential parental
     care, control or subsistence necessary for her physical or mental
     well[-]being, and the conditions and causes of that incapacity,
     abuse, neglect or refusal cannot or will not be remedied by the
     parent.

     As of placement last April, it’s quite clear that [Mother] was
     neglecting [Child] in just about every facet of her life. Starving
     her on weekends, having her stay at hospitals after her
     discharges because of whatever personal issues she was having,
     not following up on specialized medical appointments, not
     participating at school, not changing [Child’s] diaper before

                                    - 13 -
J-S28009-17


     school, the school[‘]s having to shower [Child], change her
     because [Mother] was neglectful in those regards.

     [Child’s] growth really is obscene when you see the progress she
     made under the roof of people who give a darn, gained weight
     consistently, thrived in every aspect of her being, verbally,
     physically, developmentally, didn’t miss 30 days of school that’s
     for sure, and when she showed up she was healthy, happy,
     ready to be educated.

     And there’s absolutely nothing that’s occurred since placement
     that would indicate [Mother] is in any better place to address
     those [issues]. She’s been absent. Her supervised visits, 11 out
     of 25, when they were in place dropped out in July ten months
     ago, has had really essentially no ability to indicate that she
     would be able to address those issues.

     And I’m just not talking about from a financial aspect or housing,
     that help is available. I’ve seen the [A]gency help a parent in
     bad economic straits reunify with a child, it happens all the time
     when the parent wants it to, when they’re willing to put the
     child’s needs above their own, but nothing [Mother] has done
     throughout indicates that's a priority for her.

     So under 2511(a) (2) the [A]gency has met its burden of proof
     by clear and convincing evidence again that those grounds exist.

     And, finally, subsection (a)(5), [Child] was removed from the
     care of [Mother] at least six months ago, it was in April of 2015,
     so we’re talking about 13 months. The conditions that led to the
     removal or placement of [Child] continue to exist. The parent
     cannot or will not remedy those conditions within a reasonable
     period of time and the services or assistance reasonably
     available to [Mother] are not likely to remedy the conditions that
     led to [Child’s] removal and best interests would -- and
     termination of parental rights would serve [Child’s] best
     interests.

     Again, [Child’s] been in agency custody 13 months. There has
     been no progress of any kind by [Mother] to alleviate the
     circumstances that led to [Child’s] placement. The [A]gency has
     gone once again over and above providing transportation,
     holding her hand, trying to get her to medical appointments, IEP
     meetings, scheduling supervised visits where transportation was

                                   - 14 -
J-S28009-17


     provided, really to start with an open door communication policy
     in the foster home. [Mother] has done nothing. She’s had
     services available and clearly termination of parental rights
     would best serve [Child’s] needs.

     And I’ll address that now with respect to 2511(b). Clearly
     there’s not going to be any harm to [Child’s] developmental,
     physical and emotional needs if [Mother’s] rights are terminated.
     She won’t know it occurred and she never will. She recognizes
     [Mother] just as another face at the beauty salon at Walmart.
     Nothing more, nothing less. Recognizes her aunt or her friend
     [K.] more than her biological mother and it’s to be expected. It
     went from at the very beginning supervised visits, [Child]
     demonstrating openly that she is excited to see [Mother] to what
     happened last September at Walmart which was
     essentially somebody at the mall coming up to sing.

     The relationship between [Foster Mother] and [Child] obviously
     indicates that she’s capable of forming strong attachments with
     caregivers. For whatever reason, whatever occurred in the 15
     years in [Mother’s] care didn’t result in the type of attachment
     that [Child] wouldn’t completely forget about her after a half a
     year, and again, I understand [Child’s] functional limitations, but
     apparently it doesn’t prevent her from forming attachments and
     keeping those attachments.

     And, again, I’m really not giving any weight to [Mother’s]
     inability to find a home, to work, to provide medical care,
     clothing to the extent that they’re environmental factors because
     that’s not really any part of the equation. It’s [Mother’s] resolve
     or determination that it’s not worth the fight, not worth the
     effort to cooperate with the [A]gency to take advantage of those
     services.

     So those are really side issues to the ultimate consideration and
     that is [Mother] has given up unfortunately, and frankly, I
     understand the nature of having a child with those type of
     special needs, but she wasn’t coming anywhere near her
     obligations, not when she’s starving [Child] on weekends, not
     getting her to medical appointments, having her sit in a hospital
     for inpatient care for days at a time, not showing up or not
     indicating where she’s going to be at, not having the energy to
     change a diaper in the morning. Those are the considerations
     that I’m giving to subsection (b).

                                   - 15 -
J-S28009-17


     And I do need to put on the record, and it’s not meant to be
     anything other than making the record complete, but I fully
     understand that [Child’s] permanency will not be with the
     [Foster Parents] and I’m certainly considering that. It would be
     even more of a no-brainer if the [Foster Parents] planned on
     adopting [Child]. They’re not, they’ve done their part that’s for
     sure, and apparently they’re willing to continue to do their part,
     and I have absolutely no question that the [A]gency, the [Foster
     Parents] and the foster -- or, the adoptive home that’s located in
     the future will all work together to make that final transition a
     successful one for [Child].

     Would it be easier if there wasn’t going to be one more
     transition? Sure, but certainly a transition back to [Mother] isn’t
     in [Child’s] best interest. There would be no reason, nothing of
     record to indicate that I should try to keep that open as a
     possibility, so there’s nothing there, no bond, no attachment, no
     history of appropriate care, no cooperation with the [A]gency
     during the placement period, just a horrible reunification with
     [Child].

     So I just want the record to make it clear that I understand that
     [Foster Parents] aren’t the permanent home for [Child], but the
     fact that she can remain there and [Foster Parents] and the
     [A]gency will oversee her placement in an adoptive home
     certainly is in her best interests under subsection (b).

     So on that basis I will be entering the proposed decree of
     termination with respect to [Mother], [K.M.] and unknown
     putative father and that the [A]gency can continue with adoption
     without any further notice to the biological parents.

N.T., 5/23/16, at 82-90.

     While Mother suggests that the trial court abused its discretion and

erred as a matter of law in terminating her parental rights when CYS failed

to provide her with reasonable efforts to promote reunification between her

and Child prior to filing the termination petitions, our Supreme Court has

held that an agency’s failure to provide reasonable reunification services


                                   - 16 -
J-S28009-17


does not preclude termination of parental rights.        In the Interest of:

D.C.D., 105 A.3d 662, 675 (Pa. 2014). Thus, we find her argument lacks

merit.

      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s legal conclusions

are not the result of an error of law or an abuse of discretion.         In re

Adoption of S.P., 47 A.3d at 826-27.         Accordingly, it was proper for the

trial court to find no bond exists such that Child would suffer permanent

emotional harm if Mother’s parental rights were terminated. In re K.Z.S.,

946 A.2d 753, 764 (Pa. Super. 2008). It is well settled that “we will not toll

the well-being and permanency of [a child] indefinitely.” In re Adoption of

C.L.G., 956 A.2d at 1007, citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.”).   Also, there is no need to postpone termination until the

agency identifies an adoptive family.        See In re T.S.M., 71 A.3d at

268-269.

      As we find the trial court’s conclusions are supported by competent

evidence in the record, we affirm the termination of Mother’s parental rights

with regard to Child under section 2511(a)(1), (2), (5), and (b), on the basis

of the trial court’s statement on the record at the conclusion of the hearing

on May 23, 2016.    See N.T., 5/23/16, at 82-90. We also grant counsel’s


                                    - 17 -
J-S28009-17


petition and supplemental petition to withdraw as counsel for Mother, as well

as the motion to withdraw filed by the counsel appointed to represent K.M.

and any unnamed, putative father.

      Decree affirmed. Petition and supplemental petition to withdraw filed

by Mother’s counsel granted.    Motion to withdraw filed by K.M./unnamed,

putative father’s counsel granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                                     - 18 -